Citation Nr: 9900626	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-15 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to an increased evaluation for cervical 
syndrome with degenerative changes and fusions at C4-5 and 
C5-6, currently rated 30 percent disabling.  

3.  Entitlement to an increased evaluation for traumatic 
arthritis of the left ankle, currently rated 10 percent 
disabling.  

WITNESSES AT HEARINGS ON APPEAL

Appellant, [redacted], and [redacted]


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from January 1951 
to May 1954.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO).  

The appellant appears to raise the issue of clear and 
unmistakable error in previous RO decisions.  This claim is 
not inextricably intertwined with the current claims and has 
not been developed for appellate consideration by the RO.  
Therefore, this matter is referred to the RO for appropriate 
action.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant asserts that he sustained a low back injury in 
service as a result of a motor vehicle accident and a 
concussion blast to the head, which has left him with 
residual low back disability.  He also claims that his 
service-connected cervical syndrome with degenerative changes 
and fusions at C4-5 and C5-6 and traumatic arthritis of the 
left ankle are both more severely disabling than currently 
evaluated, thereby warranting increased ratings for each 
disorder.  


DECISION OF THE BOARD

After reviewing the relevant evidence in this matter in 
accordance with 38 U.S.C.A. § 7104, and for the following 
reasons and bases, the Board has determined that the 
preponderance of the evidence is against the appellants 
claim of entitlement to service connection for a low back 
disability.  

It is also the decision of the Board that the preponderance 
of the evidence is against the appellants claim of 
entitlement to an increased evaluation for cervical syndrome 
with degenerative changes and fusions at C4-5 and C5-6.  

The Board has determined that the evidence demonstrates that 
a 20 percent evaluation is warranted for traumatic arthritis 
of the left ankle.  


FINDINGS OF FACT

1.  A low back disorder is not shown to have been present in 
service, nor was degenerative arthritis manifested in the 
lumbosacral spine until many years after service.  

2.  The appellants cervical syndrome with degenerative 
changes and fusions at C4-5 and C5-6 is manifested by pain 
and severe limitation of motion.  

3.  The appellants traumatic arthritis of the left ankle is 
manifested by marked limitation of motion.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
wartime military service, nor may arthritis of the lumbar 
spine be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1998).  

2.  The schedular criteria for an evaluation in excess of 30 
percent for cervical syndrome with degenerative changes and 
fusions at C4-5 and C5-6 are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 5290 
(1998).  

3.  The schedular criteria for a 20 percent evaluation for 
traumatic arthritis of the left ankle are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 
5010-5271 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellants claims for increased evaluations for cervical 
syndrome with degenerative changes and fusions at C4-5 and 
C5-6 and traumatic arthritis of the left ankle have been 
properly developed.  There is no indication of any additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

I.  Low Back Disorder

The appellant's claim for service connection for a low back 
disorder is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible because there is evidence that he currently has low 
back disability, and there is a private medical statement 
that links the current low back disability to service.  All 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veterans current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In claiming that service connection should be granted for a 
low back disorder, the appellant argues that the motor 
vehicle accident in November 1951, which resulted in an 
injury to the cervical spine, also caused injury to his lower 
back, as did a concussion blast he claims to have experienced 
in Korea.  He has submitted statements from relatives, dated 
in March and April 1997, that describe his hospitalization 
from the November 1951 motor vehicle accident, one of which 
indicates that he has continued to experience trouble with 
his back and neck since the accident.  He has also submitted 
a March 1997 private medical statement from D. E. Ross, M.D., 
which states that he has chronic lumbosacral degenerative 
disease, as well as chronic cervical degenerative disease, 
and that both date back to the November 1951 automobile 
accident.  

In reviewing the evidence in the claims file, the Board notes 
that the service medical records do not show any complaint or 
finding of a low back disorder.  There is no mention of any 
concussion blast, nor do the records pertaining to the motor 
vehicle accident show treatment and traction for anything 
other than the cervical spine.  The appellants May 1954 
separation examination report indicated that findings for the 
spine were normal and noted that there were no defects.  The 
initial complaint and treatment for any low back disability 
is shown to have been in August 1968 when the appellant was 
hospitalized at a VA medical facility for evaluation of acute 
paraspinal myositis on the right side following his fall 
through the rungs of a ladder while working, which had 
required him to catch himself by his arms and left him 
hanging in midair.  At the time of the hospitalization, he 
reported by way of past medical history that he had 
experienced several previous low back strains, including one 
in 1966.  A July 1969 VA medical examination diagnosed 
paraspinous myositis in the right lumbar area.  A December 
1988 VA orthopedic examination diagnosed early degenerative 
disc disease at L5 and S1.  VA hospitalization in January 
1989 included physical rehabilitation for low back pain 
syndrome due to degenerative disc disease and disc bulge at 
L4-5 and L5-S1.  Since 1989, the appellant has continued to 
be diagnosed with low back disability.  

With regard to the March 1997 medical statement from Dr. 
Ross, who indicated that she had been following the appellant 
since 1990, the Board notes that she reported that the 
appellant had told her that his back pain from the November 
1951 motor vehicle accident had been so intense that he had 
been unable to walk and had had to relearn how to walk, and 
that he remembered that he had also undergone some treatment 
of the spinous processes in the thoracic area related to the 
motor vehicle accident.  She further stated that the 
appellants descriptions of the treatment he had received 
following the motor vehicle accident indicated that the 
treatment had been for the cervical spine area and also for a 
problem with the lower back.  

Dr. Rosss impression of chronic lumbosacral degenerative 
disease dating back to 1951 appears to provide a nexus 
between the appellants current low back disability and 
service.  However, as the evidence does not indicate that Dr. 
Ross reviewed the appellants claims file, the Board 
concludes that her medical impression is based entirely on 
history provided by the appellant; a history the Board finds 
to be not credible because the medical evidence of record 
does not show that it took place.  The United States Court of 
Veterans Appeals (Court) has held that the opinion of a 
medical professional which is based on history provided by 
the claimant can be no better than the facts alleged by the 
claimant.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The 
Board further notes that Dr. Ross furnished a medical opinion 
in May 1992 that related the appellants cervical 
degenerative joint disease to a service injury, but made no 
mention of any low back disorder at that time.  Therefore, 
the Board does not accept the March 1997 opinion from Dr. 
Ross as providing a valid nexus between the appellants 
current low back disorder and his military service. 

Because the clinical findings do not demonstrate the 
manifestation of any low back disorder in service or for many 
years thereafter, but rather indicate that the appellant 
experienced several back strains after service, including one 
in 1966 and one in August 1968, and because the only medical 
opinion linking the appellants current low back disability 
to service was based solely on history and information 
provided by the appellant, which the Board has determined to 
be not credible, the Board finds that the evidence of record 
fails to establish that he has a low back disorder that had 
its origin in service.  Therefore, after considering the 
evidence, including the testimony provided at hearings in 
July 1997 and February 1998, the Board concludes that service 
connection is not warranted for a low back disorder.  


II.  Cervical Syndrome with Degenerative 
      Changes and Fusions at C4-5 and C5-6

Service medical records show that the appellant was treated 
the day after his November 1951 motor vehicle accident for a 
complaint of a stiff neck.  Muscle spasm was noted in the 
paravertebral neck muscles, and there was pressure tenderness 
over the vertebra from C3 to C7.  The appellant was placed in 
neck traction and given codeine for pain.  The neck pain was 
relieved completely by the two weeks of neck traction, and he 
was sent home for two weeks of convalescence leave (December 
16, 1951, to January 3, 1952), after which he returned 
completely asymptomatic.  An X-ray of the cervical spine 
during the hospitalization revealed a question of subluxation 
of C4 on C5.  The diagnosis was cervical spine sprain.  

Since service, the appellant has continued to experience 
problems with his cervical spine.  An X-ray taken of the 
cervical spine during a period of VA hospitalization from May 
to June 1982 revealed hypertrophic changes at C5, and a 
December 1986 VA X-ray of the cervical spine showed 
degenerative changes, most marked in the lower cervical 
spine.  X-ray examination of the cervical spine in December 
1988 showed degenerative disc disease, mainly at C5 and C6.  
At the January 1989 VA hospitalization, the appellant 
underwent physical rehabilitation for cervical pain syndrome 
due to degenerative joint disease.  He was subsequently 
rehospitalized from June to July 1989 for treatment of 
cervical myopathy, and underwent anterior cervical fusions at 
C4-5 and C5-6.  

At a November 1994 VA orthopedic examination, the appellant 
complained of chronic neck pain that made sleeping difficult, 
and he described pain radiating from his neck to the left arm 
and hand, along with episodes of numbness in the first three 
fingers.  Range of motion testing of the cervical spine 
revealed that right and left lateral rotation was to 40 
degrees, while flexion and extension were to 30 and 0 
degrees, respectively, with pain evidenced on motion.  
Tenderness to palpation was noted in the paracervical region, 
and reflexes and sensation appeared intact.  The diagnosis 
was chronic cervical syndrome with a history of injury and 
development of secondary degenerative changes, status post 
fusions at C4-5 and C5-6.  

The most recent VA examination of the appellants cervical 
spine was conducted in November 1996, at which time he 
complained of chronic neck pain radiating to the right arm 
and numbness on the right side of the body.  There was 
bilateral paracervical tenderness, and range of motion 
testing showed that right lateral rotation was to 20 degrees, 
left lateral rotation was to 30 degrees, flexion was to 30 
degrees, and extension was to 0 degrees.   The diagnosis was 
chronic cervical syndrome.  

The appellant was granted service connection for cervical 
spine disability by an August 1994 Board decision.  That 
decision was implemented by a December 1994 rating decision, 
which classified the appellants cervical disorder as chronic 
cervical syndrome with degenerative changes and fusions at 
C4-5 and C5-6 and assigned a 30 percent evaluation under 
Diagnostic Code 5290 from January 16, 1992.  

Limitation of motion in the cervical spine is assigned a 30 
percent evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  

When there is unfavorable ankylosis in the cervical spine, a 
40 percent evaluation is assigned.  If there is favorable 
ankylosis in the cervical spine, a 30 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5287.  

The Board notes that the 30 percent evaluation currently 
assigned for the appellants cervical spine disability is the 
highest schedular evaluation based on limitation of motion of 
the cervical spine.  As the clinical findings do not suggest 
that the cervical spine is unfavorably ankylosed, a higher 
evaluation is not warranted under Diagnostic Code 5287.  

The Board has also considered whether a higher evaluation may 
be assigned for the appellants cervical spine disability 
based on intervertebral disc syndrome.  When intervertebral 
disc syndrome is pronounced, as manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc for which there is little 
intermittent relief, a 60 percent evaluation is assigned.  If 
intervertebral disc syndrome is severe, with symptomatology 
indicating recurring attacks with intermittent relief, a 40 
percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  However, the evidence does not 
demonstrate that the appellant has severe intervertebral disc 
syndrome so as to warrant an evaluation greater than 30 
percent that diagnostic code.  That is, there is no clinical 
evidence of neuropathy that has been attributed to the site 
of the discs nor is there evidence of recurring attacks of 
disc disease .

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), as well as to 38 C.F.R. § 4.59.  While 
the appellant complains of pain in his neck, the Board does 
not find that such pain has resulted in functional disability 
in excess of that contemplated in the 30 percent evaluation 
already assigned.  Notwithstanding the testimony provided at 
the two hearings, the Board concludes that a higher 
disability evaluation is not warranted for the appellants 
cervical spine disability on the basis of functional 
disability.  

III.  Traumatic Arthritis of the Left Ankle

Service medical records reveal that the appellant was treated 
for a shrapnel wound in the left ankle in June 1952, which 
was dressed and cleaned.  

Subsequent to service, a VA X-ray of the left ankle in June 
1984 revealed spurring, and a December 1988 VA X-ray of the 
left ankle showed a small degenerative spur at the site of 
the insertion of the Achilles tendon.  At the December 1988 
VA medical examination, the appellant complained of pain in 
the left ankle and giving way of the ankle, which would cause 
him to fall.  The November 1994 VA examination revealed no 
swelling but rather marked generalized tenderness to 
palpation about the left ankle, and the appellant 
demonstrated minimal ability to squat and no ability to heel 
and toe walk.  There was 5 degrees of dorsiflexion and 35 
degrees of plantar flexion in the ankle.  The diagnosis was 
residuals of left ankle injury.  The examiner at a July 1995 
VA peripheral nerves examination opined that the appellants 
chronic left ankle pain could be related to traumatic 
arthritis.  

At the most recent VA examination of the appellants left 
ankle, in November 1996, he complained of pain on weight-
bearing of the ankle and weakness in the ankle.  It was noted 
that he wore a double upright, short-legged brace with 
dorsiflexion assist.  There was pain on motion, generalized 
tenderness to palpation about the ankle, and rather marked 
weakness of the dorsiflexors of the left foot and ankle.  
Range of motion testing revealed that dorsiflexion was only 
to neutral while plantar flexion was to 30 degrees.  The 
diagnosis was traumatic arthritis, incomplete footdrop.  

A May 1996 Board decision granted servcie connection for 
degenerative changes in the left ankle, and that decision was 
implemented by a June 1996 rating decision, which assigned a 
10 percent evaluation under Diagnostic Codes 5010-5271 from 
August 11, 1988.  

Traumatic arthritis is rated as is degenerative arthritis, on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  

When there is marked limitation of motion in an ankle, a 20 
percent evaluation is assigned.  If limitation of motion in 
the ankle is moderate, a 10 percent evaluation is assigned.  
38 C.F.R. § 4.71, Diagnostic Code 5271.  

The normal range of dorsiflexion in an ankle is from 0 
degrees to 20 degrees, while normal plantar flexion is from 0 
degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Because 
the appellant has virtually no dorsiflexion in the left ankle 
and only 30 degrees of plantar flexion, and experiences pain 
on motion, tenderness, and marked weakness, the Board 
concludes that his left ankle disability more nearly 
approximates marked limitation of motion.  Therefore, 
applying the provisions of 38 C.F.R. § 4.7, the Board finds 
that a 20 percent evaluation is warranted for traumatic 
arthritis of the left ankle under Diagnostic Code 5271.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), as well as to 38 C.F.R. § 4.59.  While 
the appellant complains of pain in his left ankle, the Board 
does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 20 percent 
evaluation awarded by this decision on the basis of 
limitation of motion.  The Board finds that the marked 
limitation of motion attributed to the appellants left ankle 
disorder necessarily includes the pain associated with such a 
degree of limitation.  Hence, the Board does not find that a 
higher disability evaluation is warranted for the appellants 
traumatic arthritis of the left ankle on the basis of 
functional disability.  


ORDER

Service connection is denied for a low back disorder.  

An increased evaluation is denied for cervical syndrome with 
degenerative changes and fusions at C4-5 and C5-6.  

A 20 percent evaluation is granted for traumatic arthritis of 
the left ankle, subject to the laws and regulations governing 
the award of monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals, which grants less than the complete benefit or 
benefits sought on appeal, is appealable to the United States 
Court of Veterans Appeals within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing, and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board.  
- 2 -
